Citation Nr: 1602752	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  12-14 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and ex-spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1973 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues on appeal.  In November 2014, the Veteran testified at a hearing before the Board.  In January 2015, the Board remanded the claim for additional development. 


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder, to include schizophrenia, clearly and unmistakably pre-existed his active service. 
 
2.  The evidence does not clearly and unmistakably show that in increase in the Veteran's acquired psychiatric disorder, to include schizophrenia, was due to the natural progress of the disability.


CONCLUSION OF LAW

A pre-existing acquired psychiatric disorder was aggravated during the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant, 17 Vet. App. at 131.  

The Veteran's service entrance examination was negative for any indication of a psychiatric disorder or psychiatric symptoms.  Because there is no evidence of a psychiatric disorder on these documents, the presumption of soundness attaches.  38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b)(1).

However, the Board finds that there is clear and unmistakable evidence that the Veteran suffered from his acquired psychiatric disorder prior to service.  For one, the Veteran has reported such in multiple treatment records, including in July 1995, when he reported that he had been treated for schizophrenia in his early 20s, in June 2004, when he reported that prior to service he drove a car into a wall due to auditory hallucinations, and in September 2009, when the Veteran reported to his psychiatrist that he began hearing voices in his head at the age of 17.  These records also show that the Veteran has undergone numerous psychiatric hospitalizations, beginning in the late 1980s.  The Veteran's mother has also submitted a statement that the Veteran heard voices prior to entering the service.  The competent, probative medical evidence of record supports such a conclusion, to include on June 2010 VA examination.  At that time, the Veteran was claiming that he suffered from a traumatic brain injury in service when he was hit in the head with a sledgehammer.  The examiner reviewed the record and noted an extensive history of psychiatric issues requiring hospitalization for schizophrenia.  The examiner concluded that the Veteran's deficits of depression and anxiety, restlessness, and stuttering were all pre military and were related to his psychiatric and developmental deficits.  On July 2010 VA examination, it was further noted that the Veteran's cognitive difficulties were due to multiple potential etiologies, to include a pre-military motor vehicle accident and the cumulative effects of multiple psychotic episodes over many years.  Then, on April 2012 VA examination, following mental status examination and record review, a VA examiner determined that the Veteran's symptoms of schizophrenia began prior to entry into active service.  Although a VA examination report dated in August 2015 includes a notation that "There is no clear and unmistakable evidence to verify the onset of [the Veteran's] psychiatric disorder," the Board finds that this conclusion is at odds with, and outweighed by, the other evidence of record.  Even that opinion noted that "There is inconsistency in reporting of the onset of symptoms at all documented points in time, however examining the reports chronologically, all early reports up to and following his first C&P examination indicate an onset prior to military service."  When taking into consideration the four VA opinions of record, as well as the numerous VA and private treatment records recording the Veteran's longstanding history of schizophrenic symptoms, and his and his mother's lay statements, the Board finds that there is clear and unmistakable evidence that the Veteran's acquired psychiatric disorder pre-existed his service, and thus the presumption of soundness has been rebutted.

The medical evidence, however, does not clearly and unmistakably reflect that the condition was not aggravated by his service beyond the natural progress of the disease.  For one, the Veteran's treating psychiatrist, Dr. P, concluded in January 2011 that the Veteran's military service contributed to his current schizoaffective disorder.  A review of the VA examination opinions does not meet the above standard.  The April 2012 VA examiner addressed only whether the Veteran's sledgehammer accident in service aggravated his schizophrenia, but not whether his service otherwise aggravated his schizophrenia.  Although the 2015 VA opinion notes that the examiner stated that there was no clear and unmistakable evidence that the Veteran's psychiatric disorder was aggravated beyond the natural progress during military service, the evidentiary standard is instead whether there is clear and unmistakable evidence that the disorder was not aggravated by service.  The examiner did not address that standard.  

Ultimately, the Board finds that the onerous clear and unmistakable evidence of no service aggravation has not been met in this case.  The Veteran's treating psychiatrist found that the Veteran's service contributed to his current schizoaffective disorder, the treatment records demonstrate numerous service stressors to include serving in the Korean demilitarized zone and being hit with a sledgehammer, and also demonstrate a longstanding history of schizophrenia dating prior to his military service.  Accordingly, as the evidence does not meet the burden of the second prong of the clear and unmistakable evidence standard, service connection for an acquired psychiatric disorder is warranted.


ORDER

Service connection for an acquired psychiatric disorder, to include schizophrenia, is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


